Opinion filed August 12, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00169-CV
                                        __________

                      CLIFF WADDELL, II, ET AL, Appellants

                                               V.

                                   JUDY HARDY, Appellee


                           On Appeal from the 35th District Court

                                     Brown County, Texas

                                Trial Court Cause No. CV0412495


                            MEMORANDUM OPINION
        The parties have filed a joint motion to dismiss the appeal. In their motion, the parties
state that all matters in controversy have been compromised and settled. The motion is granted,
and the appeal is dismissed.


                                                           PER CURIAM
August 12, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.